Walker, J.
Whatever may have been the object and purpose of the Legislature in enacting the law, Article 2400, Paschal’s Digest, we need not inquire; the same reason which led to its enactment may not now exist, but certainly there is good reason why every State should protect its citizens by such a law, from all injustice and oppression on the part of those who, acting under the semblance of legal authority, abuse such authority. And yet the laws should not be so framed as to embarrass judicial officers in the faithful discharge of their duties.
But there can be no doubt that it is the duty of every ministerial officer in the service of every process of the court, and every writ known to the law, to keep himself strictly within the limits of the authority with which the law invests him.
It certainly cannot be regarded as an indictable offense, under Article 2400, that an officer should levy his writ of attachment or execution upon an amount of property in value not unreasonably in excess of the demand to be satisfied. But if an officer levies his execution or attachment upon property exempt *698by law from forced sale, and Ms conduct throughout be such as to amount to an offense, such as is described in the Article referred to, he certainly may be indicted, convicted, and punished.
The charge of the court is in violation of Article 3059, Paschal’s Digest, but no exception was taken to it by defendant’s counsel on the trial, and under Article 3067, the appellant lost his right to have the judgment reversed, for this reason. It is by no means probable that the charge did mislead the jury. The facts which the court assumes in the charge were proven on the trial; but neither the summing up of the evidence in the charge, nor the expression of an opinion as to its weight, are admissible under our law.
But if it is sought to reverse the judgment for reasons of this kind, the exception must be taken at the time of the trial, that the judge, himself, who tries the calise may have the opportumty of correcting his own error, and saving the necessity of an appeal to this court.
The judgment of the District Court is affirmed.
Affirmed.